UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6098


EDWARD REESE,

                Plaintiff - Appellant,

          v.

JEANINE SLATER; DR. MATTIOLI; MS. LARKEN,

                Defendants – Appellees,

          and

KIERAN J. SHANAHAN; REUBEN YOUNG; W. DAVID GUICE; GEORGE T.
SOLOMON; CARL JOYNER; CYNTHIA THORNTON; FRANK PERRY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03126-BO)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Reese, Appellant Pro Se.      Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Nathan
Douglas Childs, Elizabeth Pharr McCullough, YOUNG MOORE &
HENDERSON, PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Edward Reese appeals the district court’s order dismissing

without    prejudice       his     42   U.S.C.    § 1983     (2012)       civil    rights

action    for     failure     to    exhaust      his   available      administrative

remedies.       On appeal, we confine our review to the issues raised

in the Appellant’s brief.                 See 4th Cir. R. 34(b).                  Because

Reese’s    informal       brief    does   not    challenge    the     basis       for   the

district       court’s     disposition,      Reese     has   forfeited        appellate

review    of     the     court’s    order.        Accordingly,       we    affirm       the

district    court’s       judgment.        We    dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                             3